UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6007



MARK K. HYLTON,

                                           Petitioner - Appellant,

          versus


RONALD ANGELONE,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-98-329)


Submitted:   May 25, 1999                   Decided:   June 1, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark K. Hylton, Appellant Pro Se. Kathleen B. Martin, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark K. Hylton seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.   Accordingly, we deny leave to

proceed in forma pauperis, deny a certificate of appealability, and

dismiss the appeal substantially on the reasoning of the district

court.    See Hylton v. Angelone, No. CA-98-329 (W.D. Va. Dec. 10,

1998).*   We note that, to the extent that Hylton raises an ineffec-

tive assistance of counsel claim as cause for procedurally default-

ing on the claim that the prosecutor had a conflict of interest, we

find the ineffective assistance claim meritless.   We deny Hylton’s

motion for a transcript at government expense and his motion for

judgment.   We deny his motion for oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          DISMISSED


     *
       Although the district court’s order is marked as “entered”
on December 9, 1998, the district court’s records show that it was
actually entered on the docket sheet on December 10, 1998.
Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil
Procedure, it is the date that the order was entered on the docket
sheet that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  2